Citation Nr: 1541212	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  03-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide
exposure.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide exposure.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February
1968 to May 1972.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

In December 2003, the Board denied the Veteran's appeal for entitlement to service
connection for right and left knee disabilities.  The Veteran appealed the Board
denial to the United States Court of Appeals for Veterans Claims (Court).  In March
2005, the Court vacated the Board's decision and remanded the case.  The Board
subsequently denied service connection for right and left knee disabilities in an
April 2010 decision, which the Veteran appealed to the Court.  In February 2011, the Court vacated the Board's decision and remanded the case.  The Board thereafter
remanded the case for additional development in October 2011 and August 2013.  

While the appeal for the issues of service connection for a right knee disorder and for a left knee disorder was pending, the Veteran also timely perfected an appeal of entitlement to service connection for DM, peripheral neuropathy, bilateral upper extremities, peripheral neuropathy, bilateral lower extremities, and ED.  These issues also are now before the Board.  In August 2013, the Board remanded the case with regard to the issues of service connection for DM, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and ED, for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In March 2015, the Board referred the Veteran's claims to a specialist affiliated with the Veterans Health Administration (VHA) for an opinion.  That opinion was received in June 2015, and the opinion is sufficient on which to base a decision at this time.

The issues of entitlement to service connection for DM, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, hypertension, and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A right knee disability was not present in service, was not manifested within one year of the Veteran's discharge from service, and is not etiologically related to service.

2.  A left knee disability was not present in service, was not manifested within one year of the Veteran's discharge from service, and is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. 
§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

2.  A left knee disability was not incurred or aggravated during active duty, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA, 38 USCA § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2001 and November 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103a and 38 C FR § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims (2) informing the Veteran about the information and evidence VA would seek to provide and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice 38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the November 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), affd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 2007.  Thus, he has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal, thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice as required by 38 USCA § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice was provided in November 2008, after issuance of the initial unfavorable AOJ decision in August 2001.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication as a whole is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication cures any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 2001, followed by subsequent VCAA and Dingess notice in November 2008, the RO readjudicated the claims in an SSOC dated in June 2009.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and service personnel records (SPRs).  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted numerous statements in support of his claims.  He also has been provided VA examinations in connection with his claims.  Thus there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. §5103A.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

In this case, the Veteran contends that his current right and left knee disorders resulted from a right knee abrasion he sustained during service.  See, e. g. attorney's letter dated in December 2008.

STRs show that the Veteran fell on the flight line during a flight emergency in December 1971 and incurred abrasions to the left palm and right knee at that time.  The right knee abrasion was cleaned and dressed.  No X-rays were taken.  Subsequent STRs show no follow-ups or treatment for this injury.  There also was no documentation of other complaints of, or treatment for, problems with the knees during service.

The evidence of record shows that the Veteran has been diagnosed with current right and left knee disabilities.  In this regard, a VA examination in April 2009 diagnosed status post right total knee replacement with residual pain and decreased range of motion and left knee osteoarthritis.  See VA examination report dated in April 2009.  Private treatment records also show osteoarthritis accompanied by synovial effusions in both knees.  See private treatment records from G.S. Ziegler, M.D., dated in March 2001.  

Post service, VA and private treatment records show no diagnosis of degenerative
changes in the right knee until July 1996, approximately 24 years after discharge
from service.  Treatment records further indicate that the Veteran was diagnosed
with degenerative disease in the left knee in August 1997, approximately 25 years
after discharge from service.  See private treatment records from RADS dated in
July 1996 and August 1997.  In this regard, the Board observes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran alleges that he has experienced continuous symptomatology in both knees since his discharge from service.  The Board notes that the evidence of record shows no complaints of knee pain or other problems until the mid-1990s, more than two decades after his discharge from service.  The Veteran claims that he did not seek medical treatment for his knee pain immediately following service because he could not afford medical insurance.  Nevertheless, the Board also notes that despite his alleged knee problems, the Veteran reported that he worked in a labor-intensive occupation as a maintenance worker for many years after discharge from service.

As to a nexus between the Veteran's current bilateral knee disorders and his active
military service, the Veteran was afforded a VA examination in April 2009.  The VA examiner noted that the Veteran's in-service right knee injury was an abrasion with no mention of other positive findings and no other subsequent complaints regarding the right knee.  The examiner noted further that the Veteran s right knee osteoarthritis was initially documented in July 1996, 24 years after his discharge from service.  Thus, the VA examiner concluded that the Veteran's right knee disorder is less likely as not related to his injury in service.  With regard to the left knee, the VA examiner observed that this knee was never injured during service; thus, he concluded that the osteoarthritis found in the left knee is not related to service.  The VA examiner opined that the disorders found in both knees are likely due to the aging process.  See April 2009 VA examination report.  The Veteran was afforded another VA examination in October 2012.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  See October 2012 VA examination report.  An October 2014 VA examiner also opined that the Veteran's diagnosed status post total right knee replacement and degenerative arthritis of the left knee were less likely than not incurred in or caused by the claimed in-service injury.  See October 2014 VA examination report.

The Board subsequently found that as the April 2009, October 2012 and October 2014 VA examiners all failed to adequately address the Veteran's contention that he has had continuity of symptomatology in regards to his knees since his injury in service; they are all inadequate for evaluation purposes.  Consequently, the Board requested an opinion from a VHA specialist in March 2015.  The Board requested that an opinion be rendered on the matter of whether it is at least as likely as not that the Veteran's current right knee disability is related to events or injury during his active service, and whether it is at least as likely as not that the Veteran's current left knee disability was caused or aggravated by the Veteran's right knee disability or by events or injury during his active service.  See March 2015 VHA opinion request.

A VHA opinion was received in June 2015.  A thorough review of the file was conducted.  The VHA specialist opined that there is less than a 50% probability that the right knee osteoarthritis is from continued knee pain from a right knee abrasion treated in December 1971 (in service).  He also opined that there is less than a 50% probability that the left knee osteoarthritis is due to an injury of the right knee.  

In rendering his opinion, the VHA specialist noted the Veteran's reports that he didn't have any treatment records for the knee pain he experienced after his discharge from service and in the first years after military service because he did not have medical insurance.  He also noted that the Veteran began treatment for arthritis in the 1990s, which was attributed to his obesity and labor-type job.  

The specialist noted that it was his opinion that obesity, a labor intensive job and a probable unrecognized genetic predisposition in the Veteran led to the development of bilateral knee osteoarthritis.  The specialist noted further that in addition to there being no documentary evidence of complaints related to the knees within one year of his discharge, there was also no evidence of complaints related to the knees in service following his right knee injury in 1971.  The specialist also concluded that although the Veteran reported continuous pain in the knees since his discharge from service, such pain would not be from osteoarthritis because that took years to develop in the Veteran.  The specialist noted further that X-ray reports were the same for each knee, and indicated that this caused him to doubt that the Veteran's arthritis developed from an abrasion of the right knee or that the Veteran developed secondary arthritis in the left knee.  The specialist also found that the Veteran's in-service right knee injury was probably a minor trauma since he was returned to work after treatment.  In this regard, he noted that there was minimal to none follow-up for the right knee injury in service, and that if the injury were significant enough to cause continuous pain, he would have expected the Veteran to have complaints about the right knee in the area of the abrasion or on that aspect of the knee.  Instead, the medical evidence of record shows that his scar healed and that on further examination in the 1990s, he did not have any problems with that area of the knee.  He noted further that an isolated trauma injury, especially without documented evidence of injured major ligaments, such as ACL, PCL or meniscus led him to believe that the development of osteoarthritis of the right knee and or left knee was not due to the in-service injury.  The specialist also noted that if the right knee injury was substantial enough to cause damage to the cartilage in the area deep to the abrasion, then he would have suspected for the development of isolated osteoarthritis limited to that side of the joint or pain complaints to that side of the knee.  However, the medical evidence from the 1990s and forward document that the Veteran had tricompartmental disease, which includes the patella-femoral joint and both medial and lateral compartments of the tibia femoral joint in both the right and left knees.  The specialist acknowledged that if the Veteran's right knee hurt him from service forward and he favored it with more weight-bearing to the left knee, then there could be some causal relationship with progression to the left knee arthritis.  However, because the Veteran had tri-compartment disease in both knees that was manifesting at the same time with significant effusion that needed to be aspirated from the left knee, it is his opinion that the Veteran's osteoarthritis was developing in both knees at the same time, and was due to more of his genetic predisposition to develop osteoarthritis in his weight-bearing joints, as well as his obesity that was documented, and his labor intensive job in the workforce during his civilian career, which was a longer course of time than his military service.  

The specialist concluded that the trauma to the Veteran's right knee while on the flight deck during military service is not (greater than 50% probability) the true cause of his development of his osteoarthritis of either knee.

The Board finds that the preponderance of the evidence is against the claims for service connection for a right and left knee disability because the most probative evidence of record, the June 2015 VHA opinion report, concluded that any currently manifested findings are not related to the Veteran's military service, to a service-connected disability, or to any in-service incidents.  Winsett v. West, 11 Vet. App. 420 (1998).  The opinion was based on a full review of the record, the Veteran's statements, lay statements, and his reports of continuity of symptomatology.  Bloom v. West, 12 Vet. App. 185 (1999).  Further, there are no diagnoses of arthritis of either knee within one year of separation; hence, a presumption of service connection is not warranted.  

To the extent that the Veteran has alleged continuity of symptoms for the claimed disabilities since discharge, or a relationship between the current disability and service, a service injury, or a service-connected disability, he is competent to report symptoms or witnessing symptoms after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, although lay persons are competent to opine on some medical issues, the matters presented here, including diagnosing specific orthopedic disabilities, fall outside the realm of common knowledge of a lay person as that requires specialized training and expertise for diagnostic testing, diagnosis, and determining etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra, (lay persons not competent to diagnose cancer).  Thus, the Veteran's statements cannot be accepted as competent evidence sufficient to establish service connection for the claimed disabilities.  Moreover, the objective contemporary clinical evidence pertaining to the Veteran's knees is more probative than his later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the absence of any persuasive and probative evidence that the Veteran has current bilateral knee disabilities that began in service or within one year of separation, were due to an injury in service, or proximately due to or aggravated by a service-connected disability, service connection is not warranted, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

On review of the evidence of record, the Board finds that remand is necessary to ensure due process of law and compliance with VA's duty to assist requirements.

The Veteran has alleged that he was directly exposed to herbicides as a result of service in Vietnam, and while stationed in Thailand.  Specifically, he claims that the particular requirements of his service in Thailand placed him on the terminal edge of the airstrip in order to maintain the barriers, and that on occasion, he was sent TDY to Vietnam.  See September 2015 Informal Hearing Presentation.

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.  Id.  If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the United States Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id. 

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request for verification of herbicide exposure is to be sent to the JSRRC.  Id. 

Although several requests were made by the RO, the Veteran has never provided a specific time-frame for his claimed TDY in Vietnam.  However, the evidence of record, including the Veteran's personnel records, shows that he was part of the 1998 Communications Squadron and stationed at Korat Thai Royal Air Force Base from January 1970-February 1971.  He served as an Electrical Power Production Specialist during which time, he maintained, operated and inspected the Uninterrupted Power Supply.  He also served as part of the 56th Civil Engineering Squadron from July 1971-March 1972 at Nakhon Phanom Thai Royal Air Force Base, as an Aircraft Arresting Barrier Specialist, during which time he operated and maintained the BAK 12 Aircraft Arresting Barrier engines.
The record reflects that the Veteran's claimed TDY in Vietnam has not been verified.  See February 2014 report from the Air Force Historical Research Agency and February 2014 report from the Defense Finance and Accounting Service (DFAS).  The RO also attempted to obtain verification of herbicide exposure in Thailand, but it was determined by Compensation Services that based on his military occupational specialty, the Veteran's service in Thailand alone is not sufficient to acknowledge Agent Orange exposure in Thailand.  See March 2015 report from C&P Services/Department of Defense (DOD) Inventory of Herbicide Operations Database.  

Although the DOD has not confirmed herbicide exposure, the RO has not made a request for verification of the Veteran's claimed herbicide exposure from the JSRRC, as it was directed to do in the Board's August 2013 remand.

Under these circumstances, a remand is required to ensure compliance with the development requested by the Board's August 2013 remand and to adjudicate the remanded claims on the basis of that evidence.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  All service personnel records should be obtained and associated with the record.

2.  With regard to ascertaining the Veteran's alleged exposure to herbicides, the AOJ should undertake development in accordance with VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The AOJ should request from the JSRRC verification of herbicide exposure during active duty in Thailand on the Korat Thai Royal Air Force Base from January 1970-February 1971 and at Nakhon Phanom Thai Royal Air Force Base from July 1971 to March 1972.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the remaining issues on appeal, which include entitlement to service connection for DM, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and ED, with consideration of all the evidence added to the record.  The AOJ should consider all theories of entitlement to include entitlement based on herbicide exposure.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


